DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 and 14-20 directed to method and apparatus non-elected without traverse.  Accordingly, claims 1-10 and 14-20 have been cancelled.
Allowable Subject Matter
Claims 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art applied, and including Friedrich et al (US 2020/0324479 A1) teach system for washing a 3D printed object ([0039] and onward; Figures 1-3  includes process chamber, workpiece including 3D printed object 4, container 7 including cleaning agent 9, control unit 15), however, fails to teach at least one nozzle located in the chamber above the submersion tank…at least one nozzle located in the chamber above the submersion tank, the at least one nozzle configured for spraying from above the submersion tank a fluid toward the submersion tank so that in use the fluid is directed at said additively manufactured part in the submersion tank; a pump connected to the at least one nozzle located above the submersion tank and adapted to provide the fluid thereto under pressure so that the fluid prior to being sprayed from the at least one nozzle located above the submersion tank is pressurized;  another nozzle located in the chamber and connected to the submersion tank to fill the submersion tank with the fluid and to cause a circular flow of fluid therein; and a central processing unit connected to the pump and adapted to adjust the pressure at which the pump provides the fluid to the at least one nozzle located above the submersion tank so that the spraying of the fluid pushes the additively manufactured part below a surface of the fluid in the submersion tank.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743